Citation Nr: 0406375	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  95-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the knees and lumbar spine prior to 
September 26, 1996.

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbar strain with degenerative arthritis.  
 
3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis. 
 
4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee. 
 
5.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability. 
 
6.  Entitlement to an evaluation in excess of zero percent 
for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1968 
until January 1993.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from rating 
decisions of the St. Petersburg, Florida (RO).  The veteran 
currently resides within the jurisdiction of the Nashville, 
Tennessee RO.  


REMAND

Upon review of the claim by the Board in June 2003, it was 
determined that additional development of the evidence was 
required, including VA examination to further evaluate the 
status of the service-connected disabilities.  The appellant 
was also asked to provide the names, addresses and 
authorization for release of records of all health care 
providers who had treated the service-connected disabilities 
in recent years.  Pursuant to Board remand of June 2003, he 
was scheduled for VA examinations in July 2003.  The veteran 
did not report for the examinations and no explanation was 
given for his failure to appear.  The representative has 
requested that the VA take additional steps to locate the 
veteran.  In this regard there is no documentation in the 
record that indicates that notification sent to him was 
undelivered to his most recent address as provided by him in 
a Report of Contact dated in July 2003.  The address utilized 
appears to be correct, as it is the same address to where his 
compensation checks are sent and to which he responded in 
December 2003.

A review of the pertinent supplemental statement of the case 
does not indicate whether the veteran was informed of 
38 C.F.R. § 3.655, particularly as it relates to claims for 
increased ratings.  

38 C.F.R. § 3.655 (a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.

 (b) Original or reopened claim, or claim for increase. When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also notes that the rating criteria for the spine 
were again revised effective September 2003.  The RO has not 
had the opportunity to review the veteran's claim in 
conjunction with the new criteria.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to ascertain the 
current address to which his compensation 
checks are being mailed.

3.  Thereafter, RO should furnish the 
veteran at the most current address of 
record the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
cardiovascular, low back, and bilateral 
knee disorders covering the period from 
January 1993 to the present.  The RO 
should ask the veteran if he is willing to 
report for his VA examination and inform 
him of 38 C.F.R. § 3.655, to include as it 
relates to claims for increased ratings.  
If he is willing to report, the following 
examination should be conducted.

4.  A VA audiological examination should 
be conducted in order to determined the 
severity of the bilateral hearing loss.  
All tests deemed necessary should be 
conducted.  The claims folder is to be 
made available to the examiner prior to 
the examination.

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity the disabilities involving 
the knees, to include arthritis and 
instability.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file prior to the 
examination.  The examination should 
include all necessary tests and studies, 
to include X-rays.  The examiner is 
requested to obtain a detailed 
occupational history.  It is requested 
that the examination include range of 
motion testing.  The examiner is also 
requested to include the degrees of normal 
range of motion of the knees.

Additionally, the orthopedist should be 
requested to determine whether the 
bilateral knee disorders exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

6.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the severity of the service-connected disc 
disease, strain and arthritis of the 
lumbosacral spine.  The claims file is to 
be made available to the examiner in 
conjunction with the examination.  In 
addition to an electromyogram and nerve 
conduction studies any other tests deemed 
necessary should be preformed.  It is 
requested that the examiner obtain a 
detailed clinical history to include the 
frequency of any incapacitating episodes.  
The veteran's lumbosacral spine should be 
examined for degrees of range of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the 
lumbosacral spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination and 
any neurological involvement.  Further, 
the examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.

If neurological involvement is identified 
involving the lumbosacral spine and /or 
right ankle, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If incomplete 
whether the degree is moderate, moderately 
severe, or severe.  The examiner should 
also provide an opinion concerning the 
impact the service-connected back 
disability has on the veteran's 
employability.  A complete rational for 
any opinion expressed should be included 
in the report.  

7.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration of the revised rating 
criteria spinal disorders, effective 
September 2003 and Fenderson v. West, 12 
Vet. App. 119 (1999) where appropriate.  
If the determination remains unfavorable 
to the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits and 
includes the revised rating criteria for 
spinal disabilities effective in September 
2003.  The veteran should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



